Concurring Opinion
CODY, Justice.
As appears from this Court’s opinion upon original hearing, Mr. Lerner, who testified upon the trial for appellee, was a passenger in appellee’s automobile when the-collision between appellee’s and appellant’s; automobiles took place. Upon his examination-in-chief, he testified that he was a lawyer and that he had filed a suit for damages, against appellant growing out of the same collision in which appellant’s damage suit against appellee was based, and on which appellee’s cross-action for damages against appellant was based. Such testimony was, subject to the reasonable construction, if it did not compel it, that Mr. Lerner in his, capacity as a lawyer believed that appellant, under the law and facts, was liable for the *793collision, and that the expense of suit by him to recover damages from appellant was justified.
Upon cross-examination, appellant’s counsel was permitted to ask Mr. Lerner about the items of damages growing out of the same collision which he sought to recover from appellant; following which counsel for appellant asked the witness if he had not talked about the case to Judge Russel H. Markwell about the time he instituted it, and the witness admitted that he had. At that point the court sustained an objection to the question. Whereupon the jury was retired so that appellant could take his bill of exceptions. As so questioned out of the hearing of the jury, the witness denied that he had told Judge Markwell that he had filed the suit with no expectation of recovering any damages, but solely for the purpose of confusing the issues in the case which is now on appeal. And the witness further denied that he informed the said Markwell that he intended to accomplish this by seeking to have the cases consolidated. For the bill, Judge Markwell testified to the contrary, and appellant introduced a copy of a letter which Markwell wrote, when Mr. Lerner left his office, to his co-counsel reporting the conversation.
I cannot be persuaded that the matters inquired about in the bill of exceptions related to collateral matters. The issues relating to negligence on the parts of appellant and appellee were necessarily identical, both in the case now on appeal and the case filed by Mr. Lerner. Where it is shown that evidence is available that a witness in a case has gone to unusual lengths to bring about a miscarriage of justice in the case in which he is testifying and in order to cause the side he favors to win and the other side to lose, how can such evidence be classified as collateral? The excluded evidence should have been admitted for the jury to pass on its credibility, and if believed to reject the testimony of such witness.
However, after carefully reviewing the findings of the jury, I have concluded that the jury rejected the evidence of Mr. Lerner. Consequently, the court’s error in excluding was harmless. See Quesada v. Graham Ice Cream Co., Tex.Civ.App., 207 S.W.2d 120, 122. I must, therefore, concur in the conclusion reached by the majority opinion.